DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22, as originally filed, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10-12, 16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari et al., U.S. Publication No. 2013/0341900, hereinafter, “Lazzari”, and further in view of Lazzari et al., U.S. Publication No. 2013/0328995, hereinafter, “Lazzari ‘995”.

As per claim 1, Lazzari discloses a security document comprising: 
a laserizable first layer including a grayscale image formed by laserizing (Lazzari, ¶0008, These sub-pixels are protected by a transparent laserable sheet. A laser beam via carbonization above each sub-pixel (R,G,B) causes the grey levels of a personalised colour laser image to appear in the transparent laserable protective sheet; Lazzari, ¶0009, The front side of the identity document comprises a laserable protective sheet; Lazzari, ¶0027, Figure 2, item 2, laser-treated protective sheet … a laser beam via carbonization generates the grey levels (7)); 
a color pattern in alignment with said grayscale image (Lazzari, Figures 2 and 3; Lazzari, ¶0008; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)); and 
a third layer below said color pattern (Lazzari, ¶0027, decorative patterns and anti-counterfeit systems (4) have been printed; Lazzari, ¶0028, On the reverse side (5) of the document, decorative patterns and anti-counterfeit systems (4) are printed … The elements of the reverse side of the identity document are protected by a transparent protective sheet (9) laminated on this reverse side. A flow of light (21) originating either from an artificial source or from ambient light passes through the back transparent protective sheet (9); Lazzari, ¶0029; Lazzari, ¶0031);
wherein the opacity of the third layer [is] such that when observing the security document from the top, said grayscale image appears to be colored by the color pattern only when the bottom of the security document is being illuminated (Lazzari, ¶0028; Lazzari, ¶0029, The reverse side (5) of the identity document carries decorative patterns and anti-counterfeit elements over its entire surface. For 
Lazzari does not explicitly disclose the following limitations as further recited however Lazzari ‘995 discloses a second layer arranged between said laserizable first layer and said color pattern, the laserizable first layer being above the second layer, and said color pattern being below the second layer; the second layer being more opaque than the laserizable first layer (Lazzari ‘995, Figures 6 and 7, item 51; Lazzari ‘995, ¶0018, The laserable material [Figure 6, item 41] is partly carbonized by the laser to form grey levels in a personalised image; Lazzari ‘995, ¶0028, According to particular embodiments … reflecting and planarizing means cover the surface of the laserable material facing the sub-pixels, the latter being printed on these means; Lazzari ‘995. ¶0034, the printing of the sub-pixels is performed on a varnish layer formed between the laserable sheet and the substrate; Lazzari ‘995, ¶0058, varnish layer 51 is directly deposited on this sheet 41, as a surface corresponding to the surface of the matrix of RGB sub-pixels 52. The matrix 52 of RGB sub-pixels is then printed on the varnish layer 51 [varnish layer / reflective coating is slightly more opaque than the laserable material]);
a third layer below said color pattern, the third layer being more opaque than the laserizable first layer (Lazzari ‘995, Figure 7, item 61, item 42; Lazzari ‘995, ¶0060, a reflective layer 61 is deposited on the matrix 52 of RGB sub-pixels … the card substrate 42; Lazzari ‘995, ¶0061, The layer 61 may be formed of a reflective varnish, a reflective ink or any other reflective surface).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lazzari to include the second layer between the first layer 

As per claim 2, Lazzari and Lazzari ‘995 disclose the security document according to claim 1, wherein the color pattern includes at least two elements of different colors, and the laserizable first layer is laserized while taking account of the colors of said two elements of different colors (Lazzari, Figures 2 and 3, RGB; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)). 

As per claim 3, Lazzari and Lazzari ‘995 disclose the security document according to claim 2, wherein the color pattern is a matrix of color pixels, each pixel comprising a plurality of sub-pixels of different colors, and the grayscale image includes grayscale pixels comprising grayscale sub-pixels in alignment with the sub-pixels of different colors in the color pattern (Lazzari, Figures 2 and 3, RGB; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)). 

As per claim 7, Lazzari and Lazzari ‘995 disclose the security document according to claim 1, wherein an additional pattern is formed below said third layer (Lazzari, ¶0028; Lazzari, ¶0029, The reverse side (5) of the identity document carries decorative patterns and anti-counterfeit elements over its entire surface). 

As per claim 10, Lazzari discloses a fabrication method for fabricating a security document, the method comprising: 

forming a color pattern (Lazzari, Figures 2 and 3; Lazzari, ¶0008; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)); and 
assembling a third layer below the color pattern (Lazzari, ¶0027, decorative patterns and anti-counterfeit systems (4) have been printed; Lazzari, ¶0028, On the reverse side (5) of the document, decorative patterns and anti-counterfeit systems (4) are printed … The elements of the reverse side of the identity document are protected by a transparent protective sheet (9) laminated on this reverse side. A flow of light (21) originating either from an artificial source or from ambient light passes through the back transparent protective sheet (9); Lazzari, ¶0029; Lazzari, ¶0031);
laserizing a grayscale image within the laserizable first layer, the color pattern being in alignment with said grayscale image (Lazzari, Figures 2 and 3; Lazzari, ¶0008, These sub-pixels are protected by a transparent laserable sheet. A laser beam via carbonization above each sub-pixel (R,G,B) causes the grey levels of a personalised colour laser image to appear in the transparent laserable protective sheet; Lazzari, ¶0009, The front side of the identity document comprises a laserable protective sheet; Lazzari, ¶0027, Figure 2, item 2, laser-treated protective sheet … a laser beam via carbonization generates the grey levels (7) above each subpixel (R, G, B)); 
wherein when observing the security document from the top, said grayscale image appears to be colored by the color pattern only when the bottom of the security document is being illuminated (Lazzari, ¶0029, The reverse side (5) of the identity document carries decorative patterns and anti-
Lazzari does not explicitly disclose the following limitations as further recited however Lazzari ‘995 discloses a second layer below the laserizable first layer, the second layer being more opaque than the laserizable first layer; forming a color pattern below the second layer; (Lazzari ‘995, Figures 6 and 7, item 51; Lazzari ‘995, ¶0018, The laserable material [Figure 6, item 41] is partly carbonized by the laser to form grey levels in a personalised image; Lazzari ‘995, ¶0028, According to particular embodiments … reflecting and planarizing means cover the surface of the laserable material facing the sub-pixels, the latter being printed on these means; Lazzari ‘995. ¶0034, the printing of the sub-pixels is performed on a varnish layer formed between the laserable sheet and the substrate; Lazzari ‘995, ¶0058, varnish layer 51 is directly deposited on this sheet 41, as a surface corresponding to the surface of the matrix of RGB sub-pixels 52. The matrix 52 of RGB sub-pixels is then printed on the varnish layer 51 [varnish layer / reflective coating is slightly more opaque than the laserable material]);
assembling a third layer below the color pattern, the third layer being more opaque than the laserizable first layer (Lazzari ‘995, Figure 7, item 61, item 42; Lazzari ‘995, ¶0060, a reflective layer 61 is deposited on the matrix 52 of RGB sub-pixels … the card substrate 42; Lazzari ‘995, ¶0061, The layer 61 may be formed of a reflective varnish, a reflective ink or any other reflective surface).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Lazzari to include the second layer between the first layer 

As per claim 11, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 10, wherein the color pattern is formed by forming a color pattern having at least two elements of different colors, and the laserizable first layer is laserized while taking account of the colors of said two elements of different colors (Lazzari, Figures 2 and 3, RGB; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)). 

As per claim 12, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 11, wherein the color pattern is a matrix of color pixels, each pixel comprising a plurality of sub-pixels of different colors, and the grayscale image is formed by laserizing so that it includes grayscale pixels comprising grayscale sub-pixels in alignment with the sub-pixels of different colors in the color pattern (Lazzari, Figures 2 and 3, RGB; Lazzari, ¶0027, a laser beam via carbonization generates the grey levels (7) above each sub-pixel (R,G,B)). 

As per claim 16, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 10, wherein an additional pattern is formed below said third layer (Lazzari, ¶0028; Lazzari, ¶0029, The reverse side (5) of the identity document carries decorative patterns and anti-counterfeit elements over its entire surface). 

As per claim 19, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 10, wherein the laserizable first layer is laserized while the bottom of the security document is being illuminated 

As per claim 20, Lazzari and Lazzari ‘995 disclose a method of reading a security document obtained by the method according to claim 10, wherein the security document is illuminated from the bottom and the security document is observed from the top (Lazzari, ¶0029, The reverse side (5) of the identity document carries decorative patterns and anti-counterfeit elements over its entire surface. For back lighting of the personalised colour laser image (3), the light flow enters via the reverse side (5) of the document through tiny holes (23) uniformly distributed and made through the decorative patterns and anti-counterfeit elements, behind the personalised colour laser image so as to allow passing of the light, derived from the source (24), perpendicular to the plane of the document … This light, passing through these holes, illuminates the personalised colour laser image from behind. It is seen by the observer (8) via transparency with strong luminosity).

As per claim 21, Lazzari and Lazzari ‘995 disclose the security document according to claim 1, wherein the third layer lacks holes (Lazzari, ¶0027, decorative patterns and anti-counterfeit systems (4) have been printed; Lazzari, ¶0028, On the reverse side (5) of the document, decorative patterns and anti-counterfeit systems (4) are printed … The elements of the reverse side of the identity document are protected by a transparent protective sheet (9) laminated on this reverse side; Lazzari, ¶0031, reflective means (44) are located on the reverse side of the body of the document. These means may be a 

As per claim 22, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 10, wherein the third layer lacks holes (Lazzari, ¶0027, decorative patterns and anti-counterfeit systems (4) have been printed; Lazzari, ¶0028, On the reverse side (5) of the document, decorative patterns and anti-counterfeit systems (4) are printed … The elements of the reverse side of the identity document are protected by a transparent protective sheet (9) laminated on this reverse side; Lazzari, ¶0031, reflective means (44) are located on the reverse side of the body of the document. These means may be a reflective varnish or a reflective metal foil. These means are covered by the decorative and anti-counterfeit elements (4); Lazzari ‘995, ¶0060, a reflective layer 61 is deposited on the matrix 52 of RGB sub-pixels; Lazzari ‘995, ¶0061, The layer 61 may be formed of a reflective varnish, a reflective ink or any other reflective surface).

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari et al., U.S. Publication No. 2013/0341900, hereinafter, “Lazzari”, in view of Lazzari et al., U.S. Publication No. 2013/0328995, hereinafter, “Lazzari ‘995” as applied to claims 1 and 11 above, and further in view of Le Loarer et al. U.S. Publication No. 2014/0197626, hereinafter, “Le Loarer”.

As per claim 4, Lazzari and Lazzari ‘995 disclose the security document according to claim 1, including a fourth layer below said color pattern or below said third layer (Lazzari, Figures 2 and 3, item 5). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a laser markable fourth layer as taught by Le Loarer in the system of Lazzari and Lazzari ‘995 in order to provide a printed feature on both front and back or both sides of the security document (Le Loarer, ¶0129). 

As per claim 5, Lazzari , Lazzari ‘995 and Le Loarer disclose the security document according to claim 4, wherein the laserizable first layer is a window arranged within a fifth layer that is more opaque than the laserizable first layer (Lazzari, Figure 2, item 3; Lazzzari, Figure 3, item 3 (the area between item 4 is the window)). 

As per claim 6, Lazzari , Lazzari ‘995 and Le Loarer disclose the security document according to claim 5, wherein an additional pattern is formed above said fifth layer (Lazzari, ¶0027, All around this personalised colour laser image, on the front side (12) of the identity document, decorative patterns and anti-counterfeit systems (4) have been printed). 

As per claim 13, Lazzari and Lazzari ‘995 disclose the fabrication method according to claim 10, wherein a fourth layer is also assembled below said color pattern or below said third layer (Lazzari, Figures 2 and 3, item 5). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a laser markable fourth layer as taught by Le Loarer in the system of Lazzari and Lazzari ‘995 in order to provide a printed feature on both front and back or both sides of the security document (Le Loarer, ¶0129). 

As per claim 14, Lazzari, Lazzari ‘995 and Le Loarer disclose the fabrication method according to claim 13, wherein the laserizable first layer is a window that is arranged within a fifth layer that is more opaque than the laserizable first layer (Lazzari, Figure 2, item 3; Lazzzari, Figure 3, item 3 (the area between item 4 is the window)). 

As per claim 15, Lazzari, Lazzari ‘995 and Le Loarer disclose the fabrication method according to claim 14, wherein an additional pattern is formed above said fifth layer (Lazzari, ¶0027, All around this personalised colour laser image, on the front side (12) of the identity document, decorative patterns and anti-counterfeit systems (4) have been printed). 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,792,951. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of the current invention are anticipated by claims 1-18 of U.S. Patent No. 10,792,951 in that claims 1-18 of U.S. Patent No. 10,792,951 contain all of the limitations of claims 1-22 of the current application and are therefore not patently distinct from U.S. Patent No. 10,792,951.
Claims 1-22 of the current application recite similar limitations as claims 1-18 of U.S. Patent No. 10,792,951 as follows:

Current Application No. 16/895,676
U.S. Patent No. 10,792,951
1. A security document comprising: a laserizable first layer including a grayscale image formed by laserizing; a color pattern in alignment with said grayscale image; a second layer arranged between said laserizable first layer and said color pattern, the laserizable first layer being above the second layer, and said color pattern being below the second layer, the second layer being more opaque than the laserizable first layer; and a third layer below said color pattern, the third layer being more opaque than the laserizable first 



8. The security document according to claim 4, wherein the laserizable fourth layer includes an additional grayscale image formed by laserizing, wherein the additional grayscale image of the laserizable fourth layer is in alignment with said color pattern.




Claims 1, 4 and 8 of the current application correspond to claim 1 of U.S. Patent No. 10,792,951.  Claims 10, 13 and 17 of the current application corresponds to claim 9 of U.S. Patent No. 10,792,951.  Claims 5-6 and 14-15 of the current application correspond to claims 4-5 and 12-13 of U.S. Patent No. 10,792,951.  Claims 2, 3, 11, and 12 of the current application correspond to claims 2, 3, 10 and 11.
The table above shows that, although the corresponding claims are not identical, claims 1-22 are not patentably distinct from the reference claim(s) because the examined application claims are anticipated by claims 1-18 of U.S. Patent No. 10,792,951.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                                                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668